Hemphill, Ch. J.
From the obvious and rational construction of the language of the petition, it would appear that the defendant Keabadour was a resident of the county of Colorado, and his plea in abatement (suit having been brought in the county of Gonzales) should have been sustained. Any other meaning *256would be forced and unnatural; and as no important right would be defeated by adhering to the grammatical and reasonable construction, we are of opinion that for the error alone of overruling the plea to the jurisdiction the judgment must be reversed. The other rulings on the exceptions to the answer of the defendant are believed to have been in the main correct. But for the error specified above, the judgment is reversed and cause remanded.
Reversed and remanded.